Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00347-CV

ROMA INDEPENDENT SCHOOL DISTRICT, Arturo S. Perez, Roque Rosales, Raymond P.
      Mussett, Nicolas Garza Jr., and John Clyde Guerra in their Official Capacities,
                                        Appellants

                                                    v.

               Noelia M. GUILLEN, Raul Moreno, Dagoberto Salinas, and Tony Saenz,
                                         Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-13-64
                         Honorable David Wellington Chew, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

DISMISSED

           Appellants filed a motion to dismiss this appeal. In their motion, Appellants certified that

Appellees are not opposed to this motion.

           We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this

appeal are taxed against the party that incurred them. See id. R. 43.4.


                                                         PER CURIAM